The excerpts from the charge of the court are not subject to the criticisms made. The evidence did not show any ability of the plaintiff to work or labor and earn money except as salary or wages, and the charge only authorized the plaintiff to recover lost earnings as disclosed by the evidence. The evidence did show that the plaintiff was incapacitated from house-keeping, cooking, and cleaning and looking after the affairs of the home, but the court's charge did not authorize the jury to find any amount for the plaintiff because of such incapacity. The question of the effect of irrelevant testimony can not be raised by an exception to a charge which does not authorize a recovery on the irrelevant evidence. The crux and intent of the exceptions to the charge, as shown by the assignments of error and original arguments, was that the act of 1943 "was not intended to authorize a wife to recover against a tort-feasor for loss of her services, but was only intended to prevent a husband from collecting the wages of his wife while she was working and earning money, except by the consent of such wife." *Page 646